DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 07, 2022 has been considered by the Examiner. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 26-29, 31-33,  and 37-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2020/0052741, hereinafter Kim).
Regarding claim 1, Kim teaches a radio communication device comprising: 
a housing (vehicles of fig. 8(a) and (b)); 
a plurality of radiohead circuits attached to the housing (RUs 810, 820, 830, 840, 850 and 860 installed in the vehicle – FIG. 8, [0063]); 
baseband circuitry connected to the plurality of radiohead circuits via a digital interface (CU including PHY layer communicates with RU using opt fiber via ADC/DAC block – FIG. 9, [0066]); and 
a processor (MAC/RLC/PDCP/RRC/NAS layer and/or Application processor – FIG. 9 ) configured to select a radiohead circuit of the plurality of radiohead circuits for communication with another radio communication device to fulfill a predefined selection criterion with respect to a quality of a communication with the other radio communication device using the selected radiohead circuit (the processor is configured to select a preferred distributed antenna group from the distributed antenna groups based on channel quality indicators computed for the distributed antenna groups – [0009]) and to control the baseband circuitry to perform communication with the other radio communication device using the selected radiohead circuits (wherein the processor is configured to select a preferred distributed antenna group from the distributed antenna groups based on channel quality indicators computed for the distributed antenna groups, respectively, report information on the channel quality indicators to a base station – [0009], [0081]).
Regarding claim 2, Kim teaches claim 1 and further teaches wherein the communication with the other radio communication device is a reception of data from the other radio communication device, a transmission of data to the other radio communication device or both a transmission of data to and a reception of data from the other radio communication device ([0007]).
Regarding claim 3, Kim teaches claim 1 and further teaches wherein the radio communication device comprises a plurality of parts which are movable with respect to each other and at least some radiohead circuits of the plurality of radiohead circuits are located on different parts (RU antennas 820 and 850 are located on side mirrors of vehicles – FIG. 8. Side mirrors are well known to be attached to vehicle doors and movable).
Regarding claim 26, Kim teaches claim 1 and further teaches comprising a baseband chip ([0087]) comprising the baseband circuitry located on one part of the plurality of parts (CU 870 - FIG. 8).
Regarding claim 27, Kim teaches claim 1 and further teaches wherein the baseband chip is configured to control the radiohead circuits (Data is transported between the MAC layer and the PHY layer via the transport channel Data is also transported between a physical layer of a transmitting side and a physical layer of a receiving side via a physical channel…. the physical channel is modulated using an Orthogonal Frequency Division Multiple Access (OFDMA) scheme in downlink and is modulated using a Single-Carrier Frequency Division Multiple Access (SC-FDMA) scheme in uplink – [0029]).
Regarding claim 28, Kim teaches claim 1 and further teaches wherein the baseband chip is implemented as a system-on-chip ([0087]).
Regarding claim 29, Kim teaches claim 1 and further teaches wherein the baseband chip is connected to each radiohead circuit of the plurality of radiohead circuits by a wired or wireless connection implementing the digital interface (PHY section of is connected to Rus via Opt. fiber - FIG. 9).
Regarding claim 31, Kim teaches claim 1 and further teaches wherein the processor is configured to control the baseband circuitry to perform multi-antenna communication using the selected radiohead circuit (wherein the processor is configured to select a preferred distributed antenna group from the distributed antenna groups based on channel quality indicators computed for the distributed antenna groups, respectively, report information on the channel quality indicators to a base station – [0009], [0081]).
Regarding claim 32, Kim teaches claim 1 and further teaches wherein the processor is configured to control the baseband circuitry to perform multiple-input-multiple- output communication using the selected radiohead circuit (wherein the processor is configured to select a preferred distributed antenna group from the distributed antenna groups based on channel quality indicators computed for the distributed antenna groups, respectively, report information on the channel quality indicators to a base station – [0009], [0081]. MIMO operation is disclosed in [0052]).
Regarding claim 33, Kim teaches claim 1 and further teaches wherein each of the radiohead circuits is configured to measure a quality of a radio link to the other radio communication device and the processor is configured to select the radiohead circuit based on the measured qualities (the processor is configured to select a preferred distributed antenna group from the distributed antenna groups based on channel quality indicators computed for the distributed antenna groups – [0009]. a distributed antenna vehicle terminal can receive a delivery of a received signal quality of an individual RU (e.g., Received Signal Strength Indication (RSSI), etc.) from each RU – [0070]. Using signal quality information such as Received Signal Strength Indication (RSSI) provided from RUs, channel quality indicators for the distributed antenna groups are computed, respectively – [0081]).
Regarding claim 37, Kim teaches claim 1  and further teaches wherein the processor is configured to determine whether a multi-antenna communication should be performed with the other radio communication device and to determine a number of radiohead circuits to be selected depending on whether a multi-antenna communication should be performed with the other radio communication device and to select radiohead circuits of the determined number (UE selects a prescribed distributed antenna group from the distributed antenna groups based on the channel quality indicators. For clarity of the following description, the selected prescribed distributed antenna group is assumed as a preferred antenna group. Of course, to prevent the works case of scenario, an antenna group having the poorest channel quality may be selected – [0081]. Group indicate a predetermined number of antennas).
Regarding claim 38, Kim teaches claim 1  and further teaches wherein the processor is configured to determine a number of antennas which should be used to perform the communication with the other radio communication device and to select the number of radiohead circuits according to the determined number of antennas (UE selects a prescribed distributed antenna group from the distributed antenna groups based on the channel quality indicators. For clarity of the following description, the selected prescribed distributed antenna group is assumed as a preferred antenna group. Of course, to prevent the works case of scenario, an antenna group having the poorest channel quality may be selected – [0081]. Group indicate a predetermined number of antennas).
Regarding claim 39, Kim teaches claim 1  and further teaches wherein the processor at least partially implements the baseband circuitry (FIG.  9 (a) shows both PHY and MAC/RLC/PDCP/RRC/NAS functions are built in a single block)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 30, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hu et al. (US 2018/0330117, hereinafter Hu.)
Regarding claim 4, Kim teaches claim 1 but fails to teach wherein the radio communication device is a robot and the plurality of parts comprises members of the robot.
Hu teaches wherein the radio communication device is a robot and the plurality of parts comprises members of the robot (FIG. 1, [0053], [0054], abstract)
It would have been obvious before the filing date of the claimed invention to implement features taught by Hu in Kim to increase stability and reliability of the communication link for communication devices. 
Regarding claim 30, Kim teaches claim 1 but fails to teach wherein the communication device is a convertible, a transformer, or a robot.
Hu teaches wherein the communication device is a convertible, a transformer, or a robot (FIG. 1, [0053], [0054], abstract)
It would have been obvious before the filing date of the claimed invention to implement features taught by Hu in Kim to increase stability and reliability of the communication link for communication devices. 
Regarding claim 34, Kim teaches claim 1 but fails to teach wherein, according to the selection criterion, the processor is configured to select the radiohead circuit based on a comparison of the measured qualities.
Hu teaches wherein, according to the selection criterion, the processor is configured to select the radiohead circuit based on a comparison of the measured qualities (integral of signal power of each of the antennas 11 within the preset time period is calculated as current signal power of the plurality of antennas 11…. at least one of the antennas 11, of which the current signal power is greater, is selected as an antenna/antennas 11 aligned with the wireless terminal 20, and as an antenna/antennas 11 of current communication – [0126], [0127])
It would have been obvious before the filing date of the claimed invention to implement features taught by Hu in Kim to increase stability and reliability of the communication link for communication devices. 
Regarding claim 35, Kim teaches claim 1 but fails to teach wherein, according to the selection criterion, the processor is configured to choose a radiohead circuit of the plurality of radiohead circuits over another radiohead circuit if the radiohead circuit has a better measured quality than the other radiohead circuit.
Hu teaches wherein, according to the selection criterion, the processor is configured to choose a radiohead circuit of the plurality of radiohead circuits over another radiohead circuit if the radiohead circuit has a better measured quality than the other radiohead circuit (integral of signal power of each of the antennas 11 within the preset time period is calculated as current signal power of the plurality of antennas 11…. at least one of the antennas 11, of which the current signal power is greater, is selected as an antenna/antennas 11 aligned with the wireless terminal 20, and as an antenna/antennas 11 of current communication – [0126], [0127])
It would have been obvious before the filing date of the claimed invention to implement features taught by Hu in Kim to increase stability and reliability of the communication link for communication devices. 
Regarding claim 36, Kim teaches claim 1 but fails to teach wherein, according to the selection criterion, the processor is configured to select the radiohead circuit based on an optimization of the quality of the communication with the other radio communication device.
Hu teaches wherein, according to the selection criterion, the processor is configured to select the radiohead circuit based on an optimization of the quality of the communication with the other radio communication device (integral of signal power of each of the antennas 11 within the preset time period is calculated as current signal power of the plurality of antennas 11…. at least one of the antennas 11, of which the current signal power is greater, is selected as an antenna/antennas 11 aligned with the wireless terminal 20, and as an antenna/antennas 11 of current communication – [0126], [0127])
It would have been obvious before the filing date of the claimed invention to implement features taught by Hu in Kim to increase stability and reliability of the communication link for communication devices. 

Claim 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Sultenfuss et al. (US 2017/0288295, hereinafter Sultenfuss)
Regarding claim 5, Kim teaches claim 1 but fails to teach wherein the radio communication device is a computer and the plurality of parts comprise modular components of the computer.
Sultenfuss teaches wherein the radio communication device is a computer and the plurality of parts comprise modular components of the computer ([0038], FIG. 2A, 2B).
It would have been obvious before the filing date of the claimed invention to implement features taught by Sultenfuss in Kim to increase stability and reliability of the communication link for communication devices.

Claim 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of
Hong et al. (US 2021/0135712, hereinafter Hong)
Regarding claim 40, Kim teaches claim 1 but fails to teach wherein the processor is configured to select the radiohead circuit of the plurality of radiohead circuits according to a selection which, among a plurality of selections of radiohead circuits of the plurality of radiohead circuits, provides the highest quality of a communication with the other radio communication device.
However, Hong teaches wherein the processor is configured to select the radiohead circuit of the plurality of radiohead circuits according to a selection which, among a plurality of selections of radiohead circuits of the plurality of radiohead circuits, provides the highest quality of a communication with the other radio communication device (the antenna having the highest transmission and reception quality is selected as the first antenna out of the plurality of antennas 101-10).
It would have been obvious before the filing date of the claimed invention to implement features taught by Hong in Kim to perform communication with excellent signal quality even under various radio signal environments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC THAI N VU/Primary Examiner, Art Unit 2642